UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2167



In Re: CAROL J. SNYDER,

                                                              Debtor.
_________________________


DAVID BART EDELEN,

                                            Plaintiff - Appellant,

          versus

CAROL J. SNYDER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-640-A, BK-95-14268-SSM, AP-96-1005)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Bart Edelen, Appellant Pro Se.   Roy Baxter Zimmerman, Alex-
andria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order affirming
the bankruptcy court's order declaring Appellee's debt to him to be

dischargeable in bankruptcy. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Edelen v. Snyder,
Nos. CA-97-640-A; BK-95-14268-SSM (E.D. Va. July 18, 1997). We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2